                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


LUZ CORONADO,

       Plaintiff,

v.                                                         No. 1:18-cv-00799-KG/KK

JUSTIN BUCHANAN AND STATE FARM
INSURANCE COMPANY,

       Defendants.


               ORDER GRANTING STIPULATED MOTION TO REMAND

       THIS MATTER having come before the Court upon the parties’ Stipulated Motion to

Remand, and the court having read the pleadings and being fully advised in the premises, FINDS

the motion is well taken and should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Parties’

Stipulated Motion to Remand is hereby granted and the case is hereby remanded to the New

Mexico Second Judicial District Court for further proceedings.




                                            UNITED STATES DISTRICT JUDGE
APPROVED:

GUEBERT BRUCKNER GENTILE P.C.



By       /s/ Elizabeth M. Piazza
         Terry R. Guebert
         Elizabeth M. Piazza
         P.O. Box 93880
         Albuquerque, NM 87199-3880
         (505) 823-2300
         tguebert@guebertlaw.com
         epiazza@guebertlaw.com
         Attorneys for Defendants



GARCIA LAW OFFICE



By       Approved via email 10/24/2018
         Narciso Garcia, Jr., LLC
         2033 San Mateo Blvd., N.E.
         Albuquerque, NM 87110
         (505) 265-5010
         narcisolaw@aol.com
         Attorney for Plaintiff



F:\Clients\0102.324bf\Pleadings\Federal\118cv00799_KG_KK _Order_Granting_Motion-Remand.docx/jmp




                                                              2
